WALLACE, JUDGE:
Claimant Mary Kathyrn Estes is the owner of residential real estate located on County Route 18 in Crab Orchard, Raleigh County, West Virginia. Her property is adjacent to a hillside. Claimant testified that she had no problem with water damage prior to the early 1970's when the respondent repaved the surface of Route 18. Claimant's husband described how the repairs had altered the character of the road and caused it to form a natural contour ditch line toward claimant's house.
On August 21, 1980, there was a rainstorm during which flooding occurred on claimant's property. The property sustained damages in the amount of approximately $29,324.55. The flow of the water at that time created a natural drainage ditch which caused the water to enter claimant's property at her mailbox and flow into the house. As a result of the flooding, certain damage occurred; the floor pulled away from the block wall and sunk on one corner of the house, cracks developed in the wall of the basement, the septic system required repair, and appliances, furniture, rugs, etc. were destroyed.
Claimants allege that the flooding which occurred on the property was caused by respondent's resurfacing of Route 18. As a result, the ditch line adjacent to the road was altered, which caused water to be diverted onto claimant's property.
Claude Blake, Claims Investigator for the respondent, testified that the distance from claimant's mailbox westward back up the hill on Route 18 was 222 feet. He further testified that there had been a rainfall of 1.3 inches in a twenty-four hour period at the time of the flooding. He also stated that there is an area from the mailbox sloping down toward the side of the house which appeared to be a potential conduit of water, and that the house is below the surface of the road.
Mr. Charles W. Bragg, an Assistant County Supervisor for respondent in Raleigh County, testified that Route 18 had been paved in the early 1970's, but only repaired, and not repaved since that time. He further testified that the terrain was too rocky to support a ditch, and any accumulation of water had to run down onto claimant's property.
After examining all the evidence submitted in this claim, the Court has determined that claimant's property is in a natural drainage area. The repairing of Route 18 occurred in the early 1970's, and from that period until August 21, 1980, claimant had no problems with her *35property. The unusual amount of rainfall in 1980 was instrumental in the damage to claimant's property. There is no evidence of any negligence on the part of respondent, and for that reason, the Court is of the opinion, and does, deny the claim.
Claim disallowed.